Citation Nr: 1737288	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  02-12 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic disability resulting from an illness or combination of illnesses manifested by fatigue and neurological impairment.

2.  Entitlement to service connection for a low back disability, to include lumbar stenosis.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to an initial evaluation in excess of 50 percent prior to July 25, 2016 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD) and unspecified depressive disorder.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967 and from September 1990 to March 1991 in the Southwest Asia Theater of Operations during the Persian Gulf War.  During the Veteran's service in Southwest Asia, he served in chemical weapons support with the 413th Chemical Company.  The Veteran also served in the Army Reserves from October 1972 to September 1995.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of various decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

In July 2004, the Veteran and his spouse appeared and testified at the RO before an Acting Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran was later informed that the Acting Veterans Law Judge who had chaired his July 2004 hearing was no longer employed by the Board, and that he was therefore entitled to an additional hearing.  Subsequently, the Veteran declined that additional hearing. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's symptomatology does not support a diagnosis of chronic fatigue syndrome; the Veteran's fatigue has been attributable to a known diagnosis of coronary artery disease.

2.  The Veteran's cervical radiculitis, carpal tunnel syndrome, and restless leg syndrome were not manifested during service or within a year of separation from service, and are not shown to be related to active service or service connected disability.

3.  The Veteran's tremors have been related, in part, by competent evidence to his service-connected PTSD with unspecified depressive disorder and the medicine taken for that pathology.  

4.  A continuing low back disorder and continuing bilateral hip disorders were not shown in service, arthritis was not seen within 1 year of separation, and the disorders were not due to or made worse by the service connected bilateral knees disorder.

5.  Resolving all reasonable doubt in his favor, prior to July 6, 2005, the Veteran's PTSD and unspecified depressive disorder has been productive of occupational and social impairment with deficiencies in most areas but not productive of total occupational and social impairment.

6.  Resolving all reasonable doubt in his favor, since July 6, 2005, the Veteran's PTSD and unspecified depressive disorder has been productive of total occupational and social impairment.

7.  Prior to July 6, 2005, the Veteran was not unemployable due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  A chronic disability resulting from an illness or combination of illnesses manifested by fatigue was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

2.  Cervical radiculitis, carpal tunnel syndrome, and restless leg syndrome were not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).

3.  With resolution of reasonable doubt in the Veteran's favor, tremors of the upper and lower extremities are causally related to service-connected disability or the treatment therefore.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  The criteria for service connection for a low back disorder or a bilateral hip disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

5.  With resolution of reasonable doubt, prior to July 6, 2005, the criteria for a 70-percent evaluation, but no higher, for service-connected PTSD with unspecified depressive disorder were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

6.  With resolution of reasonable doubt, since July 6, 2005, the criteria for a 100-percent evaluation, but no higher, for service-connected PTSD with unspecified depressive disorder have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 9411.

7.  Prior to July 6, 2005, the criteria for a TDIU were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History

In a decision dated in January 2007, the Board denied the Veteran's claims for service connection for posttraumatic stress disorder and for chronic disability resulting from an illness or combination of illnesses manifested by fatigue and neurological impairment claimed as secondary to the Persian Gulf War.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court or CVAC) which, in a July 2008 Order, granted the VA General Counsel's and Appellant's Joint Motion for Remand.  The Board's decision was subsequently vacated, and the Veteran's claim was remanded to the Board.  Significantly, the Court's Order called for the claim to be remanded so that an attempt could be made to verify alleged stressors regarding the Veteran's posttraumatic stress disorder claim, as well as for an additional examination regarding his claim for chronic disability resulting from an illness or combination of illnesses manifested by fatigue and neurological impairment claimed as secondary to the Persian Gulf War. 

Pursuant to the Court's Order, the Veteran's case was once again remanded to the RO in January 2009.  Subsequent to that remand, the RO, in a rating decision of August 2010, granted service connection and a 50 percent evaluation for posttraumatic stress disorder, effective from July 23, 2001. 

In a decision dated in February 2014, the Board reopened the issues of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, and entitlement to a low back disability, to include lumbar stenosis.  In addition, the Board remanded the issues of service connection for a bilateral hip disability and for a chronic disability resulting from an illness or combination of illnesses manifested by fatigue and neurological impairment as well as the issues of entitlement to an initial evaluation in excess of 50 percent for PTSD and to a TDIU.

In a decision dated in October 2016, the RO granted service connection for unspecified depressive disorder and included the disability with the evaluation for posttraumatic stress disorder; and the evaluation of posttraumatic stress disorder and unspecified depressive disorder was increased to 70 percent effective July 25, 2016.   

Preliminary Matters

Pursuant to the Board's February 2014 Remand, the RO obtained outstanding treatment records since February 2013, scheduled the Veteran for VA psychiatric and Gulf War Protocol examinations, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's February 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

The Veteran seeks service connection for a chronic disability resulting from an illness or combination of illnesses manifested by fatigue and neurological impairment.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The first question that must be addressed, therefore, is whether incurrence of a chronic disability manifested by fatigue and neurological impairment is factually shown during service.  

The service treatment records from September 1965 to September 1967 and from September 1990 to March 1991 are absent complaints, findings or diagnoses of chronic fatigue and a neurological condition.  On the clinical examinations for separation from service in July 1967 and March 1991, the Veteran's neurologic health, upper extremities, and lower extremities were evaluated as normal.  In July 1967, no defects or diagnoses were listed.  On the Reports of Medical History completed by the Veteran in July 1967 and March 1991 in conjunction with his separation physicals, he denied ever having neuritis.  Thus, there is no medical evidence that shows that the Veteran suffered from a chronic disability manifested by fatigue and neurological impairment during active duty service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Other organic diseases of the nervous system can be service-connected on such a basis.  However, the first complaints of any neurological problems of the upper or lower extremities were not within the year after the Veteran's discharge from active service.   

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  Such evidence is lacking here.  As noted above, service treatment records from September 1965 to September 1967 and from September 1990 to March 1991 are absent complaints, findings or diagnoses of a neurological condition.  As such a neurological condition was not "noted" during service.  In light of the lack of any relevant history reported between the Veteran's discharge from active service and 1998, the first indication of neurological problems of the extremities, service connection is not warranted under 38 C.F.R. § 3.303(a) or (b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With respect to a neurological impairment, the evidence indicates that the Veteran has been diagnosed as having cervical radiculitis, tremors of the upper and lower extremities, carpal tunnel syndrome, and restless leg syndrome.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

No medical professional has ever related the Veteran's cervical radiculitis, carpal tunnel syndrome, or restless leg syndrome to his active duty service.  

In a June 1998 letter, Dr. Santiago, noted that the Veteran began complaining of left neck and shoulder blade pain six weeks prior and that shortly after the onset of pain, he started noticing some numbness in the left forearm that ran along the medial aspect of the forearm into the little finger and the medial aspect of the ring finger which remained relatively constant.  Although the neck pain appeared to improve, the numbness did not.  On physical examination, he had a negative Lhermitt's but a positive Spurling's maneuver with the left arm.  He had negative Tinel's at the elbow.  There was questionably mild weakness of the left hand grip.  Sensory examination revealed decreased appreciation of light touch in the medial forearm and hand including the fourth and fifth digits of the left hand.  After x-rays of the neck which showed diffuse degenerative disc disease, Dr. Santiago stated that it was his assessment that the Veteran had chronic cervical spondylosis with a subacute case of left C7 radiculitis and noted that there were minimal neurological deficits demonstrable clinically, and therefore, he felt that it could be a simple radiculitis and not a true radiculopathy. 

On VA examination in March 2010, the examiner noted a diagnosis of carpal tunnel syndrome and ulnar nerve impairment in December 2001, tremor with restless leg syndrome in March 2006, and restless leg syndrome in February 2010.  The examiner noted that the Veteran's neurological impairment, carpal tunnel syndrome and restless leg syndrome were not part of any unexplained chronic, multisystem illness such as chronic fatigue syndrome or fibromyalgia.  The examiner opined that the carpal tunnel syndrome and restless leg syndrome were less likely than not first manifested during active service or related to events during active service.  The examiner noted that there were no service medical records to show that he had complaints in service and no findings of continuity of complaints to lead to the current diagnoses.  In an August 2010 addendum opinion, the examiner opined that restless leg syndrome was less likely than not related to a specific event while in service in Southwest Asia.  He noted that the date of onset of restless leg syndrome was approximately 2006 after the military with the urge to move his legs with itching and paresthesias felt deep in a location below the knees which occurred at rest and relieved by movement, disturbing his sleep.  The examiner noted that there were no known secondary causes or family history.   

With respect to the Veteran's chronic fatigue, the alleged disorder is actually just reported symptomatology.  Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability..."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)  

With regard to claims based on Persian Gulf service, service connection may be presumed for certain conditions under 38 U.S.C.A. § 1117.  More specifically, 38 U.S.C.A. § 1117 provides in part that the Secretary may pay compensation under this subchapter to a Persian Gulf Veteran with a "qualifying chronic disability" that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

 A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following):  (A) An undiagnosed illness; (B) The following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms:  (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117 (d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a)(2).

In this case, the Veteran has not met the criteria for chronic fatigue syndrome at any time during this appeal.  In addition, the Veteran's fatigue has been attributable to a known diagnosis of coronary artery disease.  Further, no medical professional has ever related this condition to the Veteran's military service, to include his Gulf War service.

The Veteran underwent VA Gulf War examination in March 2010 at which time he reported a new onset of constant debilitating fatigue.  There was no reported treatment or incapacitation requiring prescribed bedrest.   The examiner noted a December 2005 examination without findings for chronic fatigue syndrome.  After physical examination and review of the file, the examiner noted that there was no objective evidence of symptoms of fatigue.  The examiner noted that there was no low-grade fever, exudative pharyngitis, palpable cervical or axillary lymph nodes, general muscle aches or weakness or fatigue, headaches, migratory joint pains.  The examiner did note neuropsychological symptoms of sleep disturbance.  In an August 2010 addendum opinion, the examiner noted that the Veteran did not meet the criteria for chronic fatigue syndrome and that his fatigue was most likely due to his heart condition.  The examiner noted that fatigue had a clear and specific etiology and diagnosis.  

Thus, the record is absent evidence of in-service incurrence of fatigue and competent evidence of a diagnosis of chronic fatigue syndrome.  In addition the Veteran's fatigue symptoms have been attributed to a known diagnosis of coronary artery disease.  Further, the record is absent evidence of in-service incurrence neurological problems, evidence of a neurological diagnosis within a year following active service or competent evidence of continuity of symptomatology, and competent evidence of a nexus between the Veteran's active duty service and cervical radiculitis, carpal tunnel syndrome, or restless leg syndrome.

The Board must also consider the Veteran's own opinion that his chronic fatigue, cervical radiculitis, carpal tunnel syndrome, and restless leg syndrome are related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his disorders as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  
 
Accordingly, the Board concludes that the preponderance of the evidence is against the claims of entitlement to service connection for his chronic fatigue, cervical radiculitis, carpal tunnel syndrome, and restless leg syndrome, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

The competent evidence, however, attributes the Veteran's tremors, at least in part, to his service-connected psychiatric disorder and/or its treatment.  

In January 2006, a VA physician noted that appeared that the Veteran's tremors and symptoms were possibly secondary to a combination of causes including medication side effects, PTSD, neurologic deficits, and depression.  Impression was "tremors - not irregular enough to be attributable to Parkinson's and too fast to be intentional.  Present bilaterally in [lower extremitie]s when p[atien]t is seated.  He can make them stop but states that his right hand begins to shake more when he stops his legs."  

During his hospitalization from January 26, 2006 to February 2, 2006 for psychiatric treatment, he had a very impressive tremor on admission that was present at rest and intensified with movement.  The provider stopped his Abilify, reduced his Bupropion, and eventually discontinued the bupropion all together.  His Sertraline was also reduced.  The provider noted that it was thought that a neurology consultation as well as a head CT or MRI would be needed, but after his Abilify and Bupropion were discontinued, his tremor resolved totally when he was not being watched although he still had mild tremor when he was anxious.

That same month, a nurse practitioner noted that it appeared that the Veterans tremors and symptoms were possibly secondary to a combination of causes including medication side effects, PTSD, neurologic deficits, and depression.  It was also noted that the tremors were not irregular enough to be attributable to Parkinson's and too fast to be intentional.  They were present bilaterally in lower extremities when Veteran was seated but it was noted that he could make them stop but he noted that his right hand begins to shake more when he stops his legs.  It was noted that the tremors were most likely due to Abilify.  

A neurology consult record dated in March 2006 notes that the Veteran's wife stated the onset of the Veteran's right hand tremor was one and a half years prior and the onset of the left hand tremor was six months prior; the provided noted that the first mention of tremor seen in the progress notes was in the summer of 2005.  The provider indicated that the tremors in both the right and left hands were multifactorial, and stated, "I think there is an underlying genetic substrate that the Depakote might have been a component and his current high anxiety level is probably also a likely component."

In an August 2010 addendum opinion, the examiner who conducted the March 2010 VA examination noted neurological tremors, treated with Depakote, were caused by a mental health disorder.

Accordingly, the Board concludes that with resolution of reasonable doubt in the Veteran's favor,  the evidence supports the claim of entitlement to service connection for tremors of the upper and lower extremities.

The Veteran seeks service connection for a low back and bilateral hip disability to include as secondary to service-connected knee disability.

The Veteran underwent VA examination in April 2016.  After review of the record and physical examination of the Veteran, he was diagnosed as having degenerative arthritis of the spine and intervertebral disc syndrome.  The examiner noted that x-rays in March 2010 showed tiny marginal osteophytes visible on the anterior vertebrae of T-9 too T-12.  The examiner opined that the Veteran's low back pain and hip pain were less likely than not incurred in or caused by claimed in-service injury, event, or illness.  The examiner provided the following rationale: "Degenerative disc disease in spondylosis of the lumbosacral spine is due to many factors.  Compensatory changes due to altered gait from knee problems can lead to this as well, but this is but one risk factor and it is unlikely that this is the primary cause."

In June 2016, after a review of the file, an addendum opinion was rendered by a VA physician.  The physician stated,

Condition of the left knee as noted would not have any impact upon the lumbar spine or hip as suggested biomechanically given findings as noted in conjunct[]tion with the medical literature specifically as not significant leg length discrepancy is noted anywhere within the medical records which is the thing that could potentially effect the hips but not the lumbar spine based on a medical literature review.  Therefore, veterans lumbar spine and bilateral hip condition less likely than not secondary to bilateral knee conditions.

In September 2016, an addendum opinion was rendered by a medical resident.  The resident stated.

Veteran is noted to have h[istory] of bilateral knee conditions.  It should be noted, however that there is lack of support from the medical literature to effectively suggest that the bilateral knee conditions can be linked to causing or aggravating separate and anatomically different conditions involving the bilateral hips and lumbar spine.  There is no evidence present that can support that the knee pathology itself caused or aggravated the hip/back conditions.  The degenerative process can be present in multiple locations simultaneously-and do[es] not mean that one anatomical location's degeneration impacted another's.  There is nothing to suggest that this isn't just a diffuse, degenerative disease that developed in the above locations-independent of one another.  Thus Veteran's current low back and bilateral hip pathology are at less likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected right and left knee disabilities.

The above opinions establish, with sufficient rationale, that there is not a relationship between the Veteran's service connected bilateral knee pathology and the onset or worsening of the low back and bilateral hip pathology.  Moreover, there is no evidence that the Veteran had chronic back or bilateral hip pathology during service, and the first showing of degenerative changes (arthritis) is many years after discharge.  There is, therefore, no basis for a grant of service connection for a low back disorder or a bilateral hip disorder.  The evidence preponderates against these claims.

Increased Rating

The Veteran seeks an initial evaluation in excess of 50 percent prior to July 25, 2016 and in excess of 70 percent thereafter for PTSD and unspecified depressive disorder.

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Mauerhan, the court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  See Id. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.  

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  

VA treatment records indicate that the Veteran was seen in March 2003 with reports that he was having trouble with anger and had upset peers and had caused wife to leave after 35 years of marriage.  The Veteran reported that he had begun arguing and had severe mood swings and that he had gotten into trouble at work for arguing and snapping.  The Veteran reported that he felt depressed daily and had been having fleeting thoughts of suicide.  He was prescribed Prozac but reported that it was not helping with depression.  He also reported intrusive memories of seeing a comrade get killed and other memories of bunkers caving in.  He reported depression, intrusive memories, startle response, and anger.  The Veteran reported working as a materials handler, having two children, and having become socially isolated.  The examiner noted the following symptoms:  anxiety, nightmares of Desert Storm, night sweats, flashbacks, intrusive memories, exaggerated startle response, irritability, anger, depression, social isolation, and auditory hallucinations.  The examiner noted marital discord and that his wife of 35 years had separated two months prior and noted that the couple had been having problem since his return from Desert Storm.  The Veteran reported an inability to control his anger and noted that he snapped at others such as his wife, was irritable and edgy, and felt like he wanted to "get someone."  The Veteran reported a serious argument with his problems, snapping at peers at work, and having to go before the plant manager with his supervisor due to disagreements.  

In April 2003, the Veteran was seen for psychotherapy.  He appeared to be depressed and anxious and stated that he had lost interest in activities.  He noted that his anger was unchanged and that he had fleeting thoughts of suicide.  After mental status examination, he was diagnosed as having depression and anxiety; and a GAF of 48 was assigned.  

In May 2003, the Veteran was noted to be in a happy mood with a bright affect.  He said that he felt much better and was sleeping better.  After mental status examination, he was diagnosed as having depression, anxiety, and PTSD; and a GAF of 52 was assigned.  

In July 2003, the Veteran reported that he was fair but sometimes did not feel well.  He reported that his legs kicked at night, that he had nightmares and a lot of flashbacks.   After mental status examination, a GAF of 60 was assigned.  

In October 2003, the Veteran reported that some nights he did not sleep but that Zoloft seemed to help some.  He also reported that he woke up depressed and stayed depressed all day.  After mental status examination, a GAF of 65 was assigned.  

A November 2003 letter from Dr. Doyle indicates that the Veteran was seen for one hour assessment and interview with his wife present.  She concurred on his reported difficulties he had been having related to the war.  Both the Veteran and his wife reported that he was a changed man after the war and that his symptoms were so severe, especially anxiety, irritability, and anger, that they had been separated since his return in the early 1990s.  The Veteran reported that he lived an isolated life in a trailer behind his adult daughter.  Dr. Doyle noted that the Veteran had symptoms on a daily basis seriously affecting his ability to cope and that he was unable to get along with people including family and that he isolated and avoided most of the time.  Dr. Doyle noted that the Veteran's symptoms included recurrent and intrusive distressing recollection and dreams of traumatic events; dissociative periods or flashbacks; intense psychological and physiological reactivity to exposure to internal or cues that resemble or symbolize an aspect of the trauma; efforts to avoid thoughts feelings, conversation, activities, places or people that arouse recollections of the trauma; markedly diminished interest in significant activities; restricted range of affect (unable to show loving feelings); sleep deprivation and insomnia; irritability and anger outbursts; memory-concentration-comprehension-and judgment problems on a daily, hourly basis; hypervigilance; and exaggerated startle reaction.  Dr. Doyle noted that physiologically, the Veteran had heart palpitations, sweating, trembling or shaking, feelings of smothering and choking, derealization (feelings of unreality) and depersonalization (being detached from oneself) , fear of losing control or going crazy, and fear of dying.  Dr. Doyle noted that the Veteran had daily rumination about the effects of chemicals, oil fires, inoculations, and Scud missile attacks on his physical and mental health.  The Veteran was diagnosed as having PTSD, chronic, severe, unemployable, totally and permanently disabling.  Dr. Doyle stated, "To [r]equire this man to work would increase the probability of harm to self and others due to behavior, emotions, and cognitions being unreliable and unpredictable."

In December 2003, the Veteran was seen for mental health treatment plan update.  At that time, the Veteran reported intrusive thoughts and nightmares of Desert Storm as well as exaggerated startle response, irritability, social isolation, depressed mood, difficulty in relationships due to anger and communication deficit, depression manifested by depressed mood and loss of energy and interest in outside activities.

In January 2004, the Veteran reported that the medication had been effective for anxiety, agitation, irritability, and sleep.  The Veteran reported visual hallucination of people even with eyes open as well as auditory hallucinations although not on a daily basis.  The Veteran also endorsed ideas of reference and felt that he could interpret events on news by "reading into it" where other people did not know what was going on.  He also reported that he could cause something to happen to someone if they did something to him.  The Veteran felt that he could concentrate real hard and broadcast his thoughts intentionally.  The Veteran also admitted to suicidal ideation with no plan or intent.  After mental status examination, a GAF of 50 was assigned.  

In February 2004, the Veteran reported that he was depressed, had no energy, and was tired all the time.  He also stated that he had no interest, that nothing mattered, and at times felt like he wanted to scream.  The Veteran reported having frequent nightmares and continued to have anger and frustration problems.  Later that month, the Veteran Claims doing pretty well, was not as nervous as his last visit, and had a brighter affect, and was able to concentrate on conversation.  The Veteran was reportedly starting new job.  He was still having nightly nightmares and continued to sweat at night but was sleeping four to five hours.  He also continued to find it difficult to get along with people.  He was distant from his wife and had been separated for two to three years and reported intermittently since 1991.  His mood was improved but continued with some depression.  He denied hallucinations and suicidal ideation.  After mental status examination, a GAF of 50 was assigned.  

In November 2004, the Veteran reported that he believed if he thought of something hard enough, he could cause others pain that had done something wrong to him.  The Veteran reported that he had a lot of bad days and lots of problems with work.  

In February 2005, the Veteran reported that he felt depressed a lot and mostly on weekends.  The Veteran was still living with his daughter and was seeing his wife at most, once a week.  The Veteran discussed work and said that he had a "flare up" a week prior but that other than that it had been better with no write ups.  The Veteran said that he did not hear that people were talking about him as much anymore.  The provider noted that the Veteran had paranoia and stated that he felt that people were out to get him.  The Veteran was also noted to be preoccupied with people talking about him.  The provider noted that the Veteran was hesitant to talk about a bird noise he recently heard.  He reported that he remembers a small dove from Iraq and the distinctive cooing noise.  The Veteran stated that he heard this bird noise outside of his daughter's and wife's houses that he had not heard since the Gulf War.  The Veteran wondered if the bird was sent here to spy on him.  The Veteran stated that he kept his pistol close by under the mattress and that his daughter did not know he had it.  The Veteran agreed that it was dangerous to keep the gun in the house with his grandchildren and agreed to tell his daughter and lock it up.  

In March 2005, the Veteran reported that he was doing OK but having lots of weird thoughts that people were against him and wanted to hurt him at work.  The Veteran reported that it seemed as if "nothing goes right anymore."  The Veteran reported boredom on the weekends and noted that he stays home.  The Veteran stated that sometimes he visited his mother at her home and hoped to see his grandson play baseball.  The Veteran was noted to still be living with his daughter and talking occasionally to his wife but no talk about getting back together.  Veteran reported that he was back to taking 200 mg of Zoloft but felt extra nervous.  

In April 2005, the provider noted that the Veteran seemed to be better but reported being extra nervous.  The Veteran reported that he had been really busy at work and working overtime which made him tired.  He reported sleeping a bit more, dreaming a lot, and waking every 4 hours or so.  The Veteran reported that his work environment was getting better as the supervisor who was giving him a hard time was transferred.  The examiner noted that the Veteran still believed that co-workers were talking about him and looking at him.  The Veteran acknowledged that he is more paranoid than the average person.  He discussed his exaggerated startle response when there was a loud noise at work and his co-workers noticed it and thought it was funny.  The Veteran learned not to say anything back.  After mental status examination which included positive suicidal and homicidal ideation, a GAF of 57 was assigned.

In July 2005, the Veteran's wife called to report that he had become more depressed and noted that he was sleeping all the time except for going to work.  She also reported that their daughter could not take it anymore, so he moved back home with her.  She noted that she could hardly get him up to go to work in the morning, that he stopped taking showers, and that he did not care if he lived for died.  She was advised to bring him to walk-in clinic for possible emergency admission.  

The Veteran was hospitalized from July 7, 2005 to July 15, 2005.  The Discharge Summary noted that the Veteran had been progressively depressed, sleeping all the time, not getting up to go to work, not taking showers, and did not care if he lived or died.  The Veteran had positive test for opiates (not prescribed) and THC.  It was noted that the Veteran wanted to shoot himself with a gun.  He was separated from his wife but had to move back with her.  He stated that he had not been doing well for four weeks and that his medications had not been working as fireworks had made his symptoms worse and that he had been anxious, nervous, and shaky.  The Veteran reported having increased nightmares and flashbacks.  He noted that he had been compliant with his medication, he denied alcohol and drugs, and stated that he received pain medication from VA Clinic.  

The Veteran reported that he did not want to do anything that he did not have to do and then had to force himself to do that.  The Veteran stated that he felt bad most of the time without any energy.  He reported having no sleep on July 4th due to nearby fireworks which kept him awake during the display but then triggered multiple repetitive flashbacks; he was then unable and too afraid to go to sleep.  The Veteran reported sleeping three to four hours per night and waking with combat related nightmares two to three times per week.  The Veteran reported daily flashbacks occurring multiple times during the day.  The Veteran reported occasional visual hallucinations of non-American people congregating together like they were planning something.  The Veteran also reported auditory hallucinations outside his house at night but he was unable to distinguish what they say, just talking sounds.  The Veteran endorsed the ability to make something bad happen to somebody if he dwelled on it and endorsed thought insertion and thought broadcasting.  He admitted to paranoia that people at work are out to get him, suicidal ideation with a plan to shoot himself with gun but considered the outcome and decided that it would not be good because it would cause a lot of trouble for the people who were left behind -- his wife, children, and mother.  The Veteran reported feeling trapped between his desire to die and his desire not to hurt his family.  The Veteran admitted to homicidal ideation and specific plan towards several people at work and claimed that if he were going to kill himself, he would "do them first and then do myself."   GAFs of 30 and 35 were assigned on admission, during hospitalization, and on discharge.

Later that month, the Veteran reported doing better since inpatient discharge and seemed more relaxed; however, when the subject of returning to work was initiated, the Veteran became overtly anxious and fidgety, tapping his feet, wiggling his legs, and touching his fingertips together.  His wife indicated that the Veteran was eligible to retire; however, her Medicare coverage was not enough to cover her medical bills or pay the $800 prescription/month bill for her health conditions.   The Veteran reported feeling sleepy in the morning after taking Cyclobenzaprine; the provider discussed skipping the morning dose, but both the Veteran and his wife claimed that his anxiety and fidgeting become worse which is why it was prescribed.  The provided noted that it was clear that the Veteran was unable to return to work due to the severity of his PTSD symptoms.  The Veteran reported that he had been able to fall asleep initially but only able to sleep 4-5 hours before waking and not being able to return to sleep.  The Veteran continued to have nightmares at least three times per week.  The Veteran reported yelling or fighting in his sleep which awakened his wife.  Flashbacks continued almost every day, and intrusive thoughts were persistent.  It was noted that the Veteran continued to isolate socially and paranoia remained prominent.  The Veteran reported continued auditory hallucinations of his name being called.  Suicidal and homicidal ideation was present.  After mental status examination, a GAF of 55 was assigned.

In August 2005, the Veteran admitted to daily thoughts of suicide but denied ever forming a plan.  The provider noted that the Veteran did not have his hand guns but had a shot gun with no bullets.  The Veteran reported that when he has suicidal thoughts, he tries to distract himself.  The Veteran also admitted to having homicidal ideation but reported that he also tries to distract himself and not dwell on it.  He denied any plan on hurting anyone but admitted to having one in the past.  

In September 2005, the Veteran reported that he heard the dove from the Desert again and believed that it was there and that he continued to hear voices calling him and thought that people were outside.  The Veteran reported a decrease in paranoid feelings since he stopped working.  The provider noted that the Veteran seemed more relaxed and better than usual; he was smiling and joking more and said that his irritability had improved.

An October 2005 mental health telephone record indicates that a VA nurse practitioner spoke to the Veteran's wife regarding the Veteran's request to return to work and noted that he claimed that he was feeling much better, calmer, and wanted to go back to work.  The Veteran stated that the supervisor that he was having trouble with was no longer there and so felt that work would be less stressful.  The Veteran was seen for follow-up continuity of care clinic in October and the physician concurred that the Veteran was better, nightmares and flashbacked had improved as well as hallucinations.  The Veteran denied suicidal or homicidal ideation.  The Veteran's treatment team met and concurred that a trial of returning to work would be warranted.  

The Veteran was hospitalized from January 26, 2006 to February 3, 2006.  After mental status examination in January 2006, the provider noted that the Veteran appeared to be mentally healthy.  He was oriented with good fund of knowledge, memory, and clear thought processes and content.  The Veteran admitted to long-term audio and visual hallucinations that are atypical but relate to his time in the Persian Gulf War.  The Veteran stated that he thought he had been depressed for two to three years.  The examiner noted that the Veteran experienced insomnia, waking up every three to four hours and also anhedonia.  The Veteran's appetite remained normal.  Impression was depression NOS, consider PTSD, consider malingering, consider mood disorder secondary to a general medical condition.  The provider noted,

[A]lthough the validity is questionable, he would appear to have a very negative outlook toward self and others, having significant trust issues and believing at times that others may try to harm him.  This outlook creates probable longstanding depression and anxiety which may be undergoing an acute exacerbation for some reason.  Despite not trusting others he feels dependent and inadequate alone and has difficulty dealing with emotions or with people.  In the interview portion p[atien]t did express the idea that others may[]be watching him, talking critically, and even may have plotted against him but in more normal range ways such as to make him look bad.  He admits to a longstanding attitude he grew up with that people will try to hurt you and cannot be trusted.  He also said he has some counting rituals (he said he counted the windows on the building vis[i]ble outside my window during the interview) and that he imagines things different than they appear, but he seemed to have difficulty generating an example (his example was imagining something broken fixed by him such as a light[]switch) which is not really a hallucination out may be a choice not to say in the present reality and to count/imagine as a way to avoid.   

In February 2006, the Veteran's wife called to report that the Veteran's condition had deteriorated since leaving the hospital.  On mental status examination, the Veteran was well groomed and tense.  He had tremors, his speech was of normal rate and tone with limited spontaneity, and his attitude was cooperative.  The Veteran's memory was impaired and he continued to have difficulty remembering little everyday things and did not recall events and places that he had been with his wife and family.  The Veteran could not recall the name of his favorite Aunt who died six years prior.  His concentration was poor, his impulse control was good, and his insight and judgment were fair.  His ability for abstract thinking was intact.  Sleep was noted to be non-restorative, restless, fragmented, his appetite was noted to be poor, and his energy was adequate.  The Veteran reported worsening irritability/anger as well as depressive/anxiety systems.  The Veteran reported nightmares two to three times a week and daily flashbacks.  

In an April 2006 Mental Health Individual Note, the provider noted that the Veteran's mental status remained marginal and opined that the Veteran was permanently and totally disabled and unemployable.  The provider noted that the Veteran had attempted to return to work with a resulting exacerbation of his symptoms and inability to function in his job performance.  The provider noted that he had required inpatient hospitalization twice.  The provider noted that it was their recommendation that the Veteran retire if able and/or apply for disability since he remained significantly impaired despite treatment and medication.

In May 2006, the Veteran reported a decrease in anxiety and getting out more and doing chores around the house.  The Veteran reported that he felt like doing things whereas previously, he did not have the desire to do anything.  The Veteran also noted that he thought about what he needed to do and was able to focus on them a little better.  The Veteran reported going to his grandchildren's ball games.  He reported decrease in intensity and frequency of suicidal ideation and reported fleeting suicidal thoughts about twice a week and occasional homicidal thoughts with the last thought the week prior.  A GAF of 50 was assigned.  Later that month, however, he reported being more anxious and irritable.  He reported isolating and having little interaction with the family.  The Veteran noted that he quit taking Divalproate on his own and reports nervousness and tremors had improved but he was having more extreme mood swings.  Mental status examination demonstrated that he was still having hallucinations, paranoia, suicidal ideation with plan but no intent, and homicidal ideation.  

In February 2007, the Veteran's wife called due to the Veteran's becoming extremely angry and depressed over the denial of his claim.  The Veteran's wife reported that he no longer bathed during the week or attended to his hygiene, that he wanted to sleep all of the time, and that when awake, he was irritable and made comments about "blowing the review board away in Washington."  On mental status examination, the Veteran expressed paranoid delusions about government being against him and admitted to homicidal thoughts of "going on a rampage" referring to shooting staff upstairs in acute psychiatric unit.  

In March 2007, the Veteran had suicidal ideation when alone as well as homicidal ideation.  

An April 2007 SSA Psychiatric Review Technique indicated that due to psychiatric symptoms, functional limitation was, at most, moderate degree of limitation with one or two episodes of decompensation of extended duration.  The examiner noted hospitalization from July 7, 2005 to July 15, 2005 and depression and episodic alcohol abuse.  The examiner noted that the Veteran had been abusing marijuana in addition to alcohol.  The Veteran had been living with his daughter who was becoming more irritated about his alcoholism.  He was exhibiting no flashbacks or intrusive thoughts on discharge.  He noted that he thought he would remain unemployable, but seemed to be referencing the total of his impairments, possible physical as well as mental.  The mental residual functional capacity assessment indicated that he was moderately limited in his ability to understand and remember detailed instructions, to carry out detailed instructions, to maintain attention and concentration for extended periods, and to perform activities within a schedule, maintain regular attendance, and be punctual with customary tolerances.  The examiner also noted that he had a moderately limited ability to complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a constant pace without an unreasonable number and length of rest periods as well as a moderately limited ability to interact appropriately with the general public.  The examiner's functional capacity assessment indicated,

In consideration of the medical and functional limitations cited on the PRTE, this claimant has the following abilities and limitations:  He is able to remember locations and work-like procedures and is able to attend to and perform simple tasks for at least two hours at a time without special supervision.  He is able to understand and comply with normal work-hour requirements.  He has the ability to understand and comply with basic supervisory instructions and is able to conform to requests for change in response to feedback.  He is able to interact appropriately with co-workers, but will do best in situations in which he is not required to interact with the general public.  He is able to respond to changes in routine and has the ability to avoid safely hazards.  He is able to travel to and from work using available transportation.  He can make and set appropriate work-related goals.  He can make simple work-related decisions.  He will do best in a low stress work situation.

In April 2007, the Veteran admitted to hallucinations and noted that he had not seen the bird but heard him the day prior.  He reported hypnogogic hallucinations but differentiated them from others.  He reported that at times he saw someone ducking around the shrubbery in the backyard, but his wife did not see them; and he reported maneuvering his car while driving to avoid hitting a man walking down the road, but his wife told him that there was not anyone walking in the road.  He also admitted to suicidal and homicidal ideation.

In May 2007, the Veteran reported doing fairly well, but still had "ups and downs," and gets "bent out of shape easy."  In August 2007, the Veteran reported that he had been doing well and feeling better.  He had been keeping busy gardening and helping his cousin with a flea market.  He still reported hallucinations, suicidal ideation, and homicidal ideation.  

In December 2007, the Veteran's symptoms included intrusive thoughts and nightmares of Desert Storm, irritability, social isolation, anxiety, hallucinations, paranoia, difficulty in relationships due to anger and communication deficit, depression, suicidal ideation, and homicidal ideation.  A December 2007 Certificate of Licensed Physician - Examination for Emergency Admission, noted that the Veteran was declared to be mentally ill and posing a substantial risk of physical harm to self and/or others to the extent that involuntary emergency hospitalization was recommended.  The Veteran was noted to have been more depressed than in the past and admitted to thoughts about a plan to shoot four previous coworkers and then himself.  The plan had been in place for a while and the Veteran had a mental map of where he would start and would finish with himself.   

In January 2008, the Veteran presented for follow up after hospitalization.  On mental status examination, his behavior was calm, cooperative, and receptive to examination.  His affect was full-ranged, and his mood was euthymic.  His thought processes were linear and goal-directed.  There were no hallucinations or delusions; and he denied suicidal and homicidal plan or intent.  His insight, judgment, memory, and concentration were intact and adequate.  In April 2008, the Veteran was still irritable but "trying hard to control it" and trying to be understanding.  The provider noted that the Veteran had some fleeting suicidal thoughts a few weeks prior but was able to dismiss the thoughts. 

In July 2008, the Veteran drove himself to his appointment but reported that he was not doing as well as he had been doing due to life stresses.  The Veteran reported suicidal thoughts about once per week but denied any plans or intention.  A GAF of 59 was assigned.  In December 2008, the Veteran denied suicidal and homicidal ideation.  

In January 2009, the Veteran's wife called to state that he was "almost as bad as prior to admission ... last year."  In session, the Veteran reported symptoms of irritability, daytime nervousness, insomnia, and weakness.  In March 2009, the Veteran reported that he goes through spells where he wants to stay in bed all day.  He reported that he had been keeping busy and that he enjoyed working on old cars.  In November 2009, the provider noted that since his last visit, the Veteran continued to remain stable and that he was less irritable with less daytime nervousness.  His insomnia was noted to have improved, and his memory was noted to be poor.  

The Veteran underwent VA examination in January 2010 at which time he reported difficulty sleeping, nightmares two to three times per week, auditory hallucinations (a dove cooing and people making plans to hurt someone), and intrusive thoughts.  The Veteran reported anger issues and social isolation including from his wife.  The Veteran reported significant generalized anxiety with ruminations, concentration difficulties, feeling tense and edgy, depression marked by dysphoria, anergia, anhedonia, hopelessness, helplessness, decreased self-esteem, and loss of libido.  The Veteran reported three inpatient admissions for exacerbation of anxiety and depressive symptoms and outpatient treatment consisting of groups, counseling, and medication management.  

On mental status examination, the Veteran was alert and oriented to personal information and place.  Temporal orientation was normal.  He provided a sketchy history.  Insight was not well demonstrated.  Affect was blunted.  He was noted to be tense and restless during the examination and had difficulty providing specific information.  The examiner noted that at one point in his record, a cognitive disorder was suspected although the examiner was unable to find if this was thoroughly worked up.  By his history of poor school performance, below average intellect was likely.  He was logical and goal directed and reported symptoms of depression but denied suicidal and homicidal ideation or plan.  Although he reported auditory hallucinations, he denied all other symptoms of psychosis; and there was no evidence of disorder in thought process.  The Veteran was diagnosed as having moderate PTSD; and a GAF of 50 was assigned.  

In March 2010, the examiner noted that the Veteran was not employed and had been unable to hold gainful employment due to PTSD.  In an August 2010 addendum, the examiner noted that the Veteran was unable to continue his work as a production specialist and that he was relieved of his duties primarily due to PTSD.

In February 2011, the Veteran continued to experience fragmented sleep, irritability, intermittent depression and anxiety, nightmares, flashbacks, and auditory hallucinations.  The Veteran denied suicidal and homicidal ideation.  In November 2011, the Veteran reported no hallucinations, suicidal ideation, or homicidal ideation

The Veteran was hospitalized from June 7, 2012 to June 19, 2012, secondary to homicidal ideation towards old coworkers and suicidal ideation in the context of alcohol use.  It was noted that the Veteran had had difficulty sleeping, went out all night drinking, and was involved in an accident in which he hit an 18 wheeler and drove away.  The Veteran reported that this was his second DUI in two weeks and the third in two years.  The Veteran reported that he drank three to four days out of the week.  Over the course of hospitalization his mood and affect began to improve and at the time of discharge, was not suicidal, homicidal, or psychotic and was able to care for himself.  It was noted that homicidality had resolved in its entirely at the time of discharge.  A psychiatrist noted in an addendum on June 11, 2012 that mental illness was not a factor in his homicidal thoughts as he was aware of potential consequences of his actions.  GAFs were 35 on admission; 40 and 45 during hospitalization until June 18, 2012; and 50 on discharge.  At the time of discharge, he was prescribed sertraline for anxiety/depression and trazodone for insomnia.

"SATP" psychosocial assessment conducted in July 2012 found that the Veteran's GAF was 65.  In July, August, September, October, and November 2012, the Veteran denied hallucinations, suicidal ideation, and homicidal ideation.  

The Veteran underwent VA PTSD examination in February 2013 at which time he reported difficulty with his sleep pattern, nightmares, intrusive thoughts, avoidance behavior, hypervigilance, exaggerated startle, feeling detached, anger, irritability, and difficulty relating to others.  The Veteran reported having no close friends outside of family.  He also reported transient periods of depressed mood and decreased motivation as well as problems with memory for a couple years with a self-report of worsening of symptoms.  The Veteran denied suicidal and homicidal ideation.  The examiner noted that the Veteran had a neuropsychological evaluation with a report of no significant cognitive impairment.  The examiner also noted that the Veteran was not employed and retired in 2004 after 35 years of working for the same company. The examiner diagnosed the Veteran as having PTSD with symptoms causing occupational and social impairment with reduced reliability and productivity.  The Veteran was also diagnosed as having alcohol dependence.  A GAF of 55 was assigned.  

In March 2013 and May 2013, the Veteran reported experiencing depression, nightmares, flashbacks, irritability, hallucinations, inappropriate thought content but no suicidal or homicidal ideation.  

In June 2014, the Veteran denied hallucinations, suicidal ideation, and homicidal ideation.  On October 2014 "SATP" mental status screen, medical assessment, the Veteran reported depressed mood/anhedonia, decreased energy, guilt, hopelessness, worthlessness, decreased concentration and memory, suicidality, anxiety, restlessness, obsessive thoughts, compulsive actions, panic attacks, hypersexuality, feeling of grandiosity, irritable mood, delusions, disorganized thoughts, paranoia, nightmares, flashbacks, reoccurring thoughts, avoidance, autonomic arousal, insomnia.  The Veteran denial suicidal and homicidal ideation.  

The Veteran underwent VA examination in July 2016.  The examiner, a VA clinical psychologist, noted that the Veteran was generally alert and oriented.  He had to stand up during a portion of the exam due to pain. His mood was mildly depressed and his affect was mildly constricted.  His speech was generally fluent and slow in rate. The Veteran took several attempts to register 3/3 words and recalled 3/3 words at five minutes with prompting.  After review of the file and examination of the Veteran, the examiner diagnosed him as having unspecified depressive disorder due to bilateral knees with symptoms of depressed mood, difficulty with sleep, decreased energy, decreased motivation, inability to engage in activities he previously enjoyed, and hopelessness.  The examiner noted that the Veteran's PTSD symptoms included nightmares, intrusive thoughts, avoidance behaviors, anxiety, anger, hypervigilance, exaggerated startle, and difficulty relating to others.  The examiner noted that the Veteran's psychiatric disorders resulted in occupational and social impairment with reduced reliability and productivity.  The examiner described moderate occupational and social impairment due to unspecified depressive disorder due to bilateral knees and moderate occupational and social impairment due to PTSD.  The examiner also noted that the Veteran's psychiatric symptoms resulted in difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting and included suicidal ideation.  In August 2016, the VA examiner noted that the Veteran also had mild memory loss.  

Since the beginning of the appeal period, the Veteran has reported anxiety, nightmares with sleep impairment, flashbacks, intrusive memories, exaggerated startle response, irritability, inability to control anger, depression, social isolation, and hallucinations.  In January 2004, the Veteran reported visual hallucination of people even with eyes open as well as auditory hallucinations although not on a daily basis.  The Veteran also endorsed ideas of reference and felt that he could interpret events on news by "reading into it" where other people did not know what was going on.  He also reported that he could cause something to happen to someone if they did something to him.  In November 2004, the Veteran reported that he believed if he thought of something hard enough, he could cause others pain that had done something wrong to him.  The Veteran reported that he had a lot of bad days and lots of problems with work.  In February 2005, the Veteran was noted to be paranoid and exhibited both auditory and visual hallucinations.  The Veteran stated that he heard a bird noise and wondered if the bird was sent to spy on him.  In April 2005, the Veteran had paranoid thoughts as well as suicidal and homicidal ideation.  

On July 6, 2005, the Veteran's wife called to report that she could hardly get him up to go to work in the morning, that he stopped taking showers, and that he did not care if he lived for died.  While hospitalized, the Veteran reported occasional visual hallucinations, auditory hallucinations, paranoia, homicidal ideation and specific plan, and suicidal ideation.  Subsequent to his hospitalization in July 2005, the Veteran reported doing better and seemed more relaxed but paranoia remained prominent and he continued to report auditory hallucinations as well as suicidal and homicidal ideation.  In August 2005, the Veteran had homicidal ideation but denied a plan.  In September 2005, the Veteran reported auditory hallucination and a decrease in paranoid feelings since he stopped working.  In October 2005, his nightmares, flashbacks, and hallucinations had improved and he denied suicidal and homicidal ideations and a trial return to work was approved.  He was hospitalized in January/February 2006 with reports of hallucinations; however, the provider noted that the Veteran appeared to be mentally healthy, that the validity of his report was question, and that malingering was considered.  

The findings of record indicate that prior to July 6, 2005, the Veteran was working; but he had symptoms matching the rating criteria for a 70 percent rating (suicidal ideation; near-continuous depression; impaired impulse control; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  In addition, in February 2005, the Veteran appeared to become increasingly paranoid, and in April 2005, he began reporting homicidal ideation.  The Veteran was still working during this time; and in April 2005, the Veteran reported that he had been really busy at work and working overtime which made him tired.  

GAFs assigned during the period prior to July 6, 2005 ranged from 48 to 65.  As noted above, according to DSM-IV, a GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  

Thus, at its worst, prior to July 6, 2005, the GAF scores assigned indicated that the Veteran's had serious impairment.

Taking such evidence into account, the Board finds that the Veteran's PTSD with unspecified depressive disorder prior to July 6, 2005, was manifested by symptomatology that resulted in occupational and social impairment, with deficiencies in most areas, such as work, and family relations, judgment, thinking or mood.  This warrants a 70 percent rating for this time period.

The findings of record indicate that since July 6, 2005, the Veteran had symptoms matching the rating criteria for a 100-percent rating (indications of gross impairment in thought processes, persistent hallucinations, grossly inappropriate behavior, persistent danger of hurting himself and others, and an intermittent inability to perform activities of daily living). 

GAFs assigned since July 6, 2005, have ranged from 30 to 65.  According to DSM-IV, a GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  

Taking such evidence into account, the Board finds that the Veteran's PTSD with unspecified depressive disorder since July 6, 2005, reached the severity contemplated for the 100 percent rating.  

The Board notes that at times, the GAF scores assigned correspond with a lower severity than the 70 percent and 100 percent ratings assigned herein and that there is medical evidence that characterizes the Veteran's psychiatric symptoms as more often moderate and falling within a 50-percent evaluation.  In this case, however, the Board believes that this is a case where the positive evidence and the negative evidence are at least in a state of equipoise.  

In addition, the Board notes that very often, the GAF assigned appears to be out of sync with the actual symptomatology.  For example, a GAF of 57 was assigned in April 2005 when the Veteran first admitted to homicidal ideation in addition to his symptoms of paranoia and suicidal ideation.  A GAF of 55 was also assigned in July 2005, after the Veteran reported nearly daily flashbacks, intrusive, social isolation, paranoia, auditory hallucinations, suicidal ideation, and homicidal ideation and even though the provider noted that it was clear that the Veteran was unable to return to work due to the severity of his PTSD symptoms.  A GAF of 59 was assigned in July 2008 even though the Veteran reported suicidal thoughts about once per week but denied plans or intension.  

The Board notes that it appears that with the help of medication, Veteran's psychiatric symptoms have fluctuated during the appeal period; and at times the severity of his psychiatric symptoms have decreased and his participation in social activities have increased.  At the VA PTSD examination in February 2013, the Veteran reported only transient periods of depressed mood and motivation and denied suicidal and homicidal ideation.  At the VA examination in July 2016, the examiner described moderate occupational and social impairment due to unspecified depressive disorder and moderate occupational and social impairment due to PTSD.  The examiner also noted that the Veteran's psychiatric symptoms resulted in difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting and included suicidal ideation.   

Despite any perceived improvement in the Veteran's psychiatric symptoms during the course of the appeal period, the Board finds that prior to July 6, 2005, at its worst, the Veteran's PTSD with unspecified depressive disorder was shown to cause occupational and social impairment with deficiencies in most areas; and since July 6, 2005, at its worst, the Veteran's PTSD with unspecified depressive disorder was shown to cause total occupational and social impairment. 

Therefore, by resolving all doubt in favor of the Veteran, the Board finds that the Veteran's symptoms, at their worst, more nearly approximate the criteria for the 70 percent rating prior to July 6, 2005, and for the 100 percent rating since July 6, 2005.    

TDIU

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  In the present case, the Veteran meets the schedular criteria for a TDIU during the entire appeal period as the Board has granted a 70 percent rating herein.  The only remaining issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

In an October 2003 letter, Dr. H., the Veteran's treating physician stated, 

[The Veteran] is a patient of mine who in my opinion, will never be able to work or be able to have gainful employment.  [The Veteran] has a history of Lumbar Spinal Stenosis and status post surgery.  He continues to have debilitating pain.  He suffers from Depression, Post Traumatic Stress Disorder and Right Par[es]thesia that extends down into the ring finger, Cervical Neck and Lumbar Disc pain.  His pain is poorly controlled with medication.  Therefore, it is my professional opinion that due to his severe depression and chronic pain he will never be able to work.

As noted above, the Veteran was hospitalized in in July 2005 and again in January 2006.  The history of illness noted that he was sent in for an evaluation by his employer for "not acting right."  At that time he had been employed with the same company for 35 years.  

An April 2006 Mental Health Individual Note states, 

[The Veteran] has been seen in the Dorn VA Outpatient Mental Health Clinic ... since [December 11, 2003].  We have worked with him consistently over the past years trying to reduce his symptoms and increase his functional ability for his diagnosis of Post Traumatic Stress Disorder and Depressive Disorder, NOS.  He served in the Army Reserves for 25 years and was activated and served in Desert Storm in 1990.  His current mental health status remains marginal.  In this clinician's assessment, he is permanently and totally disabled and unemployable.  He has attempted to return to work with a resulting exacerbation of his symptoms and inability to function in his job performance.  He has required inpatient hospitalization twice.  It is our recommendation that this combat Veteran retire if able and/or apply for disability since he remains significantly impaired despite treatment and medication.

Despite Dr. H's 2003 opinion that the Veteran has been unable to obtain and maintain a substantially gainful occupation, the Board cannot find that prior to July 6, 2005, the date that the Veteran was hospitalized for increased psychiatric symptoms, that his PTSD with unspecified depressive disorder and his other service connected disorders precluded employment.  It appears from the record that although he had major problems at work, it wasn't until his hospitalization in July 2005, that his psychiatric symptoms actually precluded employment.  

As such, the Board finds that prior to July 6, 2005, there is no evidence that the Veteran was unable to secure or follow a substantially gainful occupation due solely to the Veteran's PTSD with unspecified depressive disorder, with or without consideration of other service connected disorders.  Moreover, he is shown to have been gainfully employed at that time.


ORDER

Entitlement to service connection for a chronic disability resulting from an illness or combination of illnesses manifested by fatigue is denied.

Entitlement to service connection for tremors of the upper and lower extremities as secondary to service-connected disability is granted.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a bilateral hip disability is denied

Entitlement to an evaluation of 70 percent prior to July 6, 2005, for PTSD with unspecified depressive disorder is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation of 100 percent since July 6, 2005, for PTSD with unspecified depressive disorder is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU prior to July 6, 2005, is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


